Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


OFFICE ACTION 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization
Date
By
Reference
02/23/2021
Arthi Srinivasan
Interview Summary



Amendments
This listing or/and amendment of claims provided below will replace all prior versions, and listings, of claims in the application: 


	(a) applying charge to the terminals of the battery at a first current;
	(b) measuring a terminal voltage between the terminals of the battery multiple times or continuously over a period of time that includes at least when the first current is applied to the battery;
	(c) from the measurements of the terminal voltage in (b), determining, by control circuitry, whether one or more values of the measured terminal voltage are outside a predetermined range or greater than a predetermined upper limit value, wherein the predetermined range and/or the predetermined upper limit value fall over time from an initial predetermined range and an initial predetermined upper limit value, wherein the initial predetermined range and/or the initial predetermined upper limit value are stored in memory accessible by the control circuitry; and
	(d) based on the determination in (c), controlling at least one characteristic of a charging process for the battery.

2.	(Original) The method of claim 1, wherein applying charge to the terminals of the battery comprises applying a first charge signal to the terminals of the battery. 
 
3. 	(Original) The method of claim 2, wherein the first charge signal has a substantially constant current.



5. 	(Original) The method of claim 4, wherein the second charge signal is provided at a second current, which is different from the first current.

6. 	(Original) The method of claim 4, wherein the first charge signal has a first profile, the second charge signal has a second profile, and the first and second profiles are different. 

7. 	(Original) The method of claim 4, wherein the first charge signal has a first duration, the second charge signal has a second duration, and the first duration is not equal to the second duration. 

8. 	(Original) The method of claim 4, wherein the first charge signal comprises one or more first rest periods, the second charge signal comprises one or more second rest periods, and the durations and/or relative locations of the first rest periods within the first charge signal differ from that of the second rest periods within the second charge signal.

9. 	(Original) The method of claim 4, wherein the first charge signal has a first amplitude, the second charge signal has a second amplitude, and the first amplitude differs from the second amplitude.

10. 	(Original) The method of claim 9, wherein applying the second charge signal comprises reducing the current applied to the battery.

11. 	(Original) The method of claim 1, wherein the determining whether one or more values of the measured terminal voltage are outside a predetermined range or greater than a predetermined upper limit value in (c) comprises determining whether one or more  of the values are less than a predetermined lower limit value.

12. 	(Original) The method of claim 1, wherein measuring the terminal voltage over the period of time that includes at least when the charge is applied to the battery comprises measuring the terminal voltage intermittently or periodically.

13. 	(Original) The method of claim 1, wherein measuring the terminal voltage over the period of time that includes at least when the charge is applied to the battery comprises measuring the terminal voltage continuously.

14. 	(Original) The method of claim 1, wherein controlling at least one characteristic of a charging process for the battery comprises reducing the current according to a predetermined rate and/or a predetermined pattern.

15. 	(Original) The method of claim 1, wherein the predetermined range or upper limit value is dependent on an external temperature.

16. 	(Currently Amended) A method of controlling at least one characteristic of a charging process for a battery having positive and negative terminals, the method comprising:
(a) applying charge to the terminals of the battery at a first current;
(b) measuring a terminal voltage between the terminals of the battery multiple times or continuously over a period of time that includes at least when the first current is applied to the battery;
(c) from the measurements of the terminal voltage in (b), determining, by control circuitry, whether one or more values of the measured terminal voltage are outside a predetermined range or greater than a predetermined upper limit value, wherein the predetermined range or upper limit value is determined by the control circuitry based on a temperature of the battery and is stored in memory accessible by the control circuitry; and
(d) based on the determination in (c), controlling at least one characteristic of a charging process for the battery

17. 	(Original) The method of claim 1, wherein the predetermined range or upper limit value is dependent on the battery’s state of charge.


(a) applying charge to the terminals of the battery at a first current;
(b) measuring a terminal voltage between the terminals of the battery multiple times or continuously over a period of time that includes at least when the first current is applied to the battery;
(c) from the measurements of the terminal voltage in (b), determining, by control circuitry, whether one or more values of the measured terminal voltage are outside a predetermined range or greater than a predetermined upper limit value, wherein the predetermined range or upper limit value is determined by the control circuitry based on the battery’s state of health and is stored in memory accessible by the control circuitry; and
(d) based on the determination in (c), controlling at least one characteristic of a charging process for the battery

19. 	(Original) The method of claim 1, wherein controlling one characteristic of the charging process for the battery comprises applying a plurality of additional charge signals to the battery, wherein the current applied to the battery is decreased during each consecutive charge signal.



21.	(Previously Presented) The method of claim 1 wherein the predetermined range and/or the predetermined upper limit value fall over time based on a combination of age and use of the battery.

22.	(Previously Presented) The method of claim 1 wherein the predetermined range and/or the predetermined upper limit value fall over time based on use of the battery.

23.	(Previously Presented) The method of claim 1 wherein the predetermined range and the predetermined upper limit value fall over time in a predetermined manner.


Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding to independent claims:
Based on comprehensive search and analysis, the examiner concluded that none of the prior art alone or in combination provides the motivation to teach the following novel claim feature: 
Novel Claim Feature
, wherein the initial predetermined range and/or the initial predetermined upper limit value are stored in memory accessible by the control circuitry;



More specifically, the novel claim feature is further explained using applicant disclosure within the highlighted sections of the diagram below:

    PNG
    media_image1.png
    290
    683
    media_image1.png
    Greyscale



Regarding to the dependent claims:
Claims are found allowable due to their dependence up on already allowed claims and lacking any technical errors.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 


Conclusion

The prior art (if any) made of record in the form PTO-892 and not relied upon, should be considered as pertinent to applicant's disclosure. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED ALAM, telephone (571) 270-1507, email: mohammed.alam@uspto.gov, and fax (571) 270-2507.  The examiner can normally be reached on 10AM to 6PM (EST), Monday to Friday. If attempts to reach the examiner 
/Mohammed Alam/
Primary Examiner, Art Unit 2851